Citation Nr: 1036007	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In December 2009, the claim was remanded by the Board for further 
development, that development has been completed and it has since 
been returned for adjudication.

In July 2010, a hearing was held before the undersigned Veterans 
Law Judge sitting at the RO.  A transcript of the hearing 
testimony is associated with the claims file.  The Veteran 
submitted additional evidence for which he waived initial RO 
review and consideration.  In light of the waiver, the Board may 
properly consider the evidence in this decision without the 
necessity for a remand.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

The preponderance of the probative evidence indicates the Veteran 
has a confirmed diagnosis of posttraumatic stress disorder  which 
is medically linked with a confirmed stressor.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, posttraumatic 
stress disorder was incurred during the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fact the Board allows the benefit sought, 
discussion of whether VA complied with the notice and assistance 
requirements of the VCAA, 38 U.S.C.A. § 5100 et seq., would serve 
no useful purpose.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Law and Regulation

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the disorder in accordance with 38 
C.F.R. § 4.125(a) (for VA purposes, all mental disorder diagnoses 
must conform to American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); 
a link, established by medical evidence, between the current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If the 
evidence establishes that a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of an appellant's service, the 
claimant's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that a veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, a veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA  amended its adjudication regulations 
governing service connection for posttraumatic stress disorder 
(PTSD) by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

75 Fed. Reg. 39843 (2009)(to be codified at 38 C.F.R. 
§ 3.304(f)(3)).

In this case, the Veteran contends that he witnessed seeing dead 
bodies in fields after air strikes, that he was forced to blow up 
a dead body to dispose of grenades attached to it, that small 
pieces of flesh landed in the area where the unit was eating, and 
that he had to move wounded and dead Marines to secure areas 
following a fire fight.  The Veteran further stated that he 
recalled being afraid when they were being attacked with mortar 
shells, and that he was afraid of the loud noises from short 
rounds fired by their own artillery units.  

The Veteran stated that his specific duties in Vietnam were to 
sweep minefields, detect booby traps, dispose of undetonated 
bombs, and providing backup fire support for the infantry units.  
The Veteran's DD 214 shows that he served in Vietnam as a combat 
engineer, he received the National Defense Service, Vietnam 
Service, and Vietnam Campaign Medals.  The evidence of record 
includes military records that support the Veteran's claims of 
sweeping minefields, detecting booby traps and providing backup 
support to infantry units.  These records state that the 
Veteran's engineering battalion was attached to infantry units.  

The revised regulations apply to this case as these actions 
directly involve hostile military action consistent with the 
circumstances of the Veteran's wartime active service in Vietnam.  
The appellant's reports are deemed credible, and the stressful 
events he reports are conceded here.

As in-service exposure to a stressor is conceded in this case, 
the Board must next consider whether the records reflect any 
psychiatric diagnoses and that tend to establish manifestations 
of a chronic psychiatric disability.  An October 2005 PTSD Vet 
Center interview provides a diagnosis of PTSD that the examiner 
stated was caused by the Veteran's traumatic military 
experiences.  The examiner provided this diagnosis according to 
the DSM-IV criteria.  Additionally, the Veteran received 
treatment for his PTSD from the Fresno Vet Center from September 
2007 to January 2008 which was overseen by a Vet Center 
psychiatrist.  There is no competent evidence to the contrary 
indicating that the Veteran's posttraumatic stress disorder is 
unrelated to his in-service stressors.  Accordingly, entitlement 
to service connection is in order. 


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


